Exhibit 10.5
 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND SUCH SECURITIES MAY NOT BE
TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT, OR SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 



Warrant No. __________ Number of Shares: ___________

Warrant Date: May 12, 2016


PEDEVCO CORP.
WARRANT
FOR THE PURCHASE OF
COMMON STOCK
 
1.           Issuance.  For value received, the receipt of which is hereby
acknowledged by PEDEVCO Corp., a Texas corporation (the “Company”),
______________ , or registered assigns (the “Holder”), is hereby granted the
right to purchase, at any time after the date the NYSE MKT approves the
additional listing of the Warrant Shares (as defined below), until the close of
business on May 12, 2019 (the “Expiration Date”), ______________________
(___________) fully paid and nonassessable shares of the Company’s Common Stock,
par value US$0.001 per share (the “Common Stock” and the “Warrant Shares”), at
an exercise price of US$0.29 per share (the “Exercise Price”).  The number and
character of such shares of Common Stock and the applicable Exercise Price per
share are subject to adjustment as provided herein.  The term “Common Stock” as
defined above shall also mean any other securities into which or for which any
of the company Stock may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.
 
2.           Exercise of Warrant.
 
2.1           Number of Shares Issuable upon Exercise.  At any time after the
date the NYSE MKT approves the additional listing of the Warrant Shares through
and including the Expiration Date, the Holder shall be entitled to receive, upon
exercise of this Warrant in whole or in part, by delivery of an original or fax
copy of an exercise notice in the form attached hereto as Exhibit A (the
“Exercise Notice”), shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4.
 
2.2           Fair Market Value.  For purposes hereof, the “Fair Market Value”
of a share of Common Stock as of a particular date (the “Determination Date”)
shall mean:
 
(a)           If the Company’s Common Stock is traded on a national securities
exchange then the closing or last sale price, respectively, reported for the
last business day immediately preceding the Determination Date.
 
(b)           If the Company’s Common Stock is not traded on a national
securities exchange but is traded on the OTC Bulletin Board, then the mean of
the average of the closing bid and asked prices reported for the last business
day immediately preceding the Determination Date.
 
(c)           Except as provided in clause (d) below, if the Company’s Common
Stock is not publicly traded, then as the Holder and the Company agree or in the
absence of agreement by arbitration in accordance with the rules then in effect
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided.
 
(d)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company’s charter, then all amounts to be payable
per share to holders of the Common Stock pursuant to the charter in the event of
such liquidation, dissolution or winding up, plus all other amounts to be
payable per share in respect of the Common Stock in liquidation under the
charter, assuming for the purposes of this clause (d) that all of the shares of
Common Stock then issuable upon exercise of this Warrant are outstanding at the
Determination Date.
 
 
1

--------------------------------------------------------------------------------

 
 
2.3           Company Acknowledgment.  The Company will, at the time of the
exercise of this Warrant, upon the request of the Holder acknowledge in writing
its continuing obligation to afford to the Holder any rights to which the Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant.  If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to the Holder any such rights.
 
3.           Procedure for Exercise.  
 
 
3.1           Delivery of Stock Certificates, Etc., on Exercise.  The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder as the record owner of such shares as
of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares in accordance herewith.  As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder, or as the Holder (upon
payment by the Holder of any applicable transfer taxes) may direct in compliance
with applicable securities laws, a certificate or certificates for the number of
duly and validly issued, fully paid and non-assessable shares of Common Stock
(or Other Securities) to which the Holder shall be entitled on such exercise,
plus, in lieu of any fractional share to which the Holder would otherwise be
entitled, cash equal to such fraction multiplied by the then Fair Market Value
of one full share, together with any other stock or other securities and
property (including cash, where applicable) to which the Holder is entitled upon
such exercise pursuant to Section 1 or otherwise.  “Other Securities” means any
stock (other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the Holder at any time shall be entitled
to receive, or shall have received, on the exercise of this Warrant, in lieu of
or in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 8 or otherwise.
 
3.2           Exercise.
 
(a)           Payment may be made either (i) in cash by wire transfer of
immediately available funds or by certified or official bank check payable to
the order of the Company equal to the applicable aggregate Exercise Price, (ii)
by delivery of this Warrant, or shares of Common Stock and/or Common Stock
receivable upon exercise of this Warrant in accordance with the formula set
forth in subsection (b) below, or (iii) by a combination of any of the foregoing
methods, for the number of shares of Common Stock specified in such Exercise
Notice (as such exercise number shall be adjusted to reflect any adjustment in
the total number of shares of Common Stock issuable to the Holder per the terms
of this Warrant) and the Holder shall thereupon be entitled to receive the
number of duly authorized, validly issued, fully-paid and non-assessable shares
of Common Stock (or Other Securities) determined as provided herein.
 
(b)           Notwithstanding any provisions herein to the contrary, if the Fair
Market Value of one share of Common Stock is greater than the Exercise Price (at
the date of calculation as set forth below), in lieu of exercising this Warrant
for cash, the Holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being exercised) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Exercise Notice in which event the Company shall issue to
the Holder a number of shares of Common Stock computed using the following
formula:
 
 
2

--------------------------------------------------------------------------------

 
 
X=
Y(A-B)
   
A
     
Where X =
the number of shares of Common Stock to be issued to the Holder
Y =
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation)
A =
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)
B =
the Exercise Price per share (as adjusted to the date of such calculation)

 
3.3           Notwithstanding anything to the contrary set forth herein, to the
extent that a registration statement registering all the shares of Common Stock
of the Company issuable upon exercise of this Warrant has been declared
effective by the Securities and Exchange Commission and remains effective as of
the date of the proposed exercise set forth in an Exercise Notice, the Holder
shall upon such proposed exercise, make payment to the Company of each
respective Exercise Price set forth in such Exercise Notice in cash by wire
transfer of immediately available funds or by certified or official bank check
only.
 
4.           Beneficial Ownership Limitation. Notwithstanding anything herein to
the contrary, in no event shall the Holder be entitled to exercise any portion
of this Warrant in excess of that portion of this Warrant upon exercise of which
the sum of (1) the number of shares of Common Stock beneficially owned by the
Holder and its Affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unexercised portion of this
Warrant or the unexercised or unconverted portion of any other security of the
Holder subject to a limitation on conversion analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
exercise of the portion of this Warrant with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its Affiliates of any amount greater than 9.99% of the then
outstanding shares of Common Stock (whether or not, at the time of such
exercise, the Holder and its Affiliates beneficially own more than 9.99% of the
then outstanding shares of Common Stock). As used herein, the term “Affiliate”
means any person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person or entity, as such terms are used in and construed under Rule 144 under
the Securities Act of 1933, as amended.   For purposes of the second preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulations 13D-G
thereunder, except as otherwise provided in clause (1) of such sentence.  For
any reason at any time, upon written or oral request of the Holder, the Company
shall within one (1) business day confirm orally and in writing to the Holder
the number of shares of Common Stock outstanding as of any given date.  The
limitations set forth herein may be waived by the Holder upon provision of no
less than sixty-one (61) days prior written notice to the Company; provided,
however, that, such written notice of waiver shall only be effective if
delivered at a time when no indebtedness (including, without limitation,
principal, interest, fees and charges) of the Company of which the Holder or any
of its Affiliates was, at any time, the owner, directly or indirectly is
outstanding.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Reservation of Shares.  The Company hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant such number of Warrant Shares as shall be required for
issuance upon exercise hereof.  Any shares issuable upon exercise of this
Warrant will be duly and validly issued, fully paid and free of all liens and
charges and not subject to any preemptive rights.
 
6.           Mutilation or Loss of Warrant.  Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.
 
7.           No Rights as Shareholder.  The Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.
 
8.           Effect of Certain Transactions
 
 
8.1           Reorganization, Consolidation, Merger, Etc.  If there occurs any
capital reorganization or any reclassification of the Common Stock of the
Company, the consolidation or merger of the Company with or into another person
(other than a merger or consolidation of the Company in which the Company is the
continuing entity and which does not result in any reorganization or
reclassification of its outstanding Common Stock) or the sale or conveyance of
all or substantially all of the assets of the Company to another person, then,
as a condition precedent to any such reorganization, reclassification,
consolidation, merger, sale or conveyance, the Holder will be entitled to
receive upon surrender of this Warrant to the Company (x) to the extent there
are cash proceeds resulting from the consummation of such reorganization,
reclassification, consolidation, merger, sale or conveyance, in exchange for
such Warrant, cash in an amount equal to the cash proceeds that would have been
payable to the Holder had the Holder exercised such Warrant immediately prior to
the consummation of such reorganization, reclassification, consolidation,
merger, sale or conveyance, less the aggregate Exercise Price payable upon
exercise of this Warrant, and (y) to the extent that the Holder would be
entitled to receive Common stock (or Other Securities) (in addition to or in
lieu of cash in connection with any such reorganization, reclassification,
consolidation, merger, sale or conveyance), the same kind and amounts of
securities or other assets, or both, that are issuable or distributable to the
holders of outstanding Common Stock (or Other Securities) of the Company with
respect to their Common Stock (or Other Securities) upon such reorganization,
reclassification, consolidation, merger, sale or conveyance, as would have been
deliverable to the Holder had the Holder exercised such Warrant immediately
prior to the consummation of such reorganization, reclassification,
consolidation, merger, sale or conveyance less an amount of such securities
having a value equal to the aggregate Exercise Price payable upon exercise of
this Warrant.
 
8.2           Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, concurrently with any distributions made to holders of its Common
Stock, shall at its expense deliver or cause to be delivered to the Holder the
stock and other securities and property (including cash, where applicable)
receivable by the Holder pursuant to Section 8.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder (the
“Trustee”).
 
8.3           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 8, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 9.  In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 8, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by Section
8.2.
 
 
4

--------------------------------------------------------------------------------

 
 
8.4           Extraordinary Events Regarding Common Stock.  In the event that
the Company shall (a) issue additional shares of the Common Stock as a dividend
or other distribution on outstanding Common Stock or any preferred stock issued
by the Company, (b) subdivide its outstanding shares of Common Stock or (c)
combine its outstanding shares of the Common Stock into a smaller number of
shares of the Common Stock, then, in each such event, the Exercise Price shall,
simultaneously with the happening of such event, be adjusted by multiplying the
then Exercise Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event, and the product so obtained shall thereafter be
the Exercise Price then in effect. The Exercise Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section.  The number of shares of Common Stock
that the Holder shall thereafter, on the exercise hereof as provided in Section
1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section) be issuable on such exercise by a fraction of
which (a) the numerator is the Exercise Price that would otherwise (but for the
provisions of this Section) be in effect, and (b) the denominator is the
Exercise Price in effect on the date of such exercise (taking into account the
provisions of this Section).  Notwithstanding the foregoing, in no event shall
the Exercise Price be less than the par value of the Common Stock.
 
8.5           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of this Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant.  The Company will forthwith
mail a copy of each such certificate to the Holder and any warrant agent of the
Company (appointed pursuant to Section 10 hereof).
 
8.6
9.           Transfer to Comply with the Securities Act.  This Warrant has not
been registered under the Securities Act of 1933, as amended, (the “Securities
Act”) and has been issued to the Holder for investment and not with a view to
the distribution of either this Warrant or the Warrant Shares.  Neither this
Warrant nor any of the Warrant Shares or any other security issued or upon
exercise of this Warrant may be sold, transferred, pledged or hypothecated in
the absence of (a) an effective registration statement under the Act relating to
such security, or (b) an opinion of counsel reasonably satisfactory to the
Company that registration is not required under the Act.  Each certificate for
this Warrant, the Warrant Shares and any other security issued or issuable upon
exercise of this Warrant shall contain a legend in form and substance
satisfactory to counsel for the Company, setting forth the restrictions on
transfer contained in this Section.
 
10.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered or express mail, postage pre-paid.  Any such notice shall
be deemed given when so delivered personally, or if mailed, two days after the
date of deposit in the United States mails, as follows:
 
If to the Company, to:
 
PEDEVCO Corp.
4125 Blackhawk  Plaza Circle, Suite 201
Danville, CA 94506
 
Attention:  Chief Executive Officer and General Counsel
 
 
5

--------------------------------------------------------------------------------

 
If to the Holder, to his address appearing on the Company’ records.
 
Any party may designate another address or person for receipt of notices
hereunder by notice given to the other parties in accordance with this Section.
 
11.           Supplements and Amendments; Whole Agreement.  This Warrant may be
amended or supplemented only by an instrument in writing signed by the Company
and the Holder hereof.  This Warrant contains the full understanding of the
parties hereto with respect to the subject matter hereof, and there are no
representations, warranties, agreements or understandings other than expressly
contained herein.
 
12.           Governing Law.  This Warrant shall be deemed to be a contract made
under the laws of the State of New York and for all purposes shall be governed
by and construed in accordance with the laws of such State applicable to
contracts to be made and performed entirely within such State. Any action
brought by either party against the other concerning the transactions
contemplated by this Warrant shall be brought only in the state courts of New
York or in the federal courts located in Southern District of New York.  The
parties to this Warrant hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Warrant by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Warrant and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.
 
13.           Counterparts.  This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.
 
14.           Descriptive Headings.  Descriptive headings of the several
Sections of this Warrant are inserted for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.
 
15.           Assignability.  This Warrant or any part hereof may only be
hereafter assigned by the Holder to an affiliate thereof executing documents
reasonably required by the Company.  Any such assignment shall be binding on the
Company and shall inure to the benefit of any such assignee.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Warrant Date set forth above.
 

 
PEDEVCO CORP.
         
 
By:
/s/        Name: Michael L. Peterson       Title: President and CEO            
HOLDER:                    
By:
        Name:       Title:  

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
NOTICE OF EXERCISE OF WARRANT
 


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant dated as of May 12, 2016, to purchase _____________ shares of the
Common Stock of PEDEVCO Corp., pursuant to Section 2 of the Warrant and tenders
herewith payment in accordance with Section 2 of the Warrant. In delivering this
Notice of Exercise of Warrant, the undersigned confirms that such exercise will
not cause it to exceed the Beneficial Ownership Limitation.
 
Please deliver the stock certificate to:
 
______________________________________
 
______________________________________
 
______________________________________
 


Dated: ___________________
 
 
By:_______________________


 
8

--------------------------------------------------------------------------------